

116 HR 5610 IH: Fair Care for Vietnam Veterans Act
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5610IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Harder of California (for himself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the list of diseases presumed to have a service
			 connection to exposure to certain herbicide agents.
	
 1.Short titleThis Act may be cited as the Fair Care for Vietnam Veterans Act. 2.Additional diseases presumed to have a service connection to exposure to certain herbicide agentsSection 1116(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraphs:
			
 (I)Parkinsonism. (J)Bladder cancer.
 (K)Hypertension. (L)Hypothyroidism..
		